Citation Nr: 0805630	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-33 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.   Evaluation of lumbar spondylosis, currently evaluated as 
10 percent disabling. 

2.  Evaluation of status post radial and ulnar fracture with 
right elbow post-traumatic arthropathy, currently evaluated 
as 10 percent disabling. 

3.  Entitlement to service connection for sciatic joint 
dysfunction. 

4.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to 
February 2005.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2005 rating 
decision, by the Houston, Texas, Regional Office (RO), which 
granted service connection for lumbar spondylosis, evaluated 
as 10 percent disabling; service connection was also granted 
for status post radial and ulnar fracture with right elbow 
post-traumatic arthropathy, evaluated as 0 percent disabling.  
The rating decision also denied service connection for 
sciatic joint dysfunction, glaucoma and right wrist fracture.  
The veteran perfected a timely appeal to that decision.  

As an August 2006 rating decision granted the veteran's claim 
of service connection for a right wrist disorder, such issue 
is no longer in appellate status.  

In his substantive appeal (VA Form 9), received in October 
2005, the veteran requested a hearing before a Veterans Law 
Judge at the RO (TB hearing).  In October 2007, the RO sent 
the veteran notice that a TB hearing was scheduled for 
November 8, 2007.  However, the record indicates that the 
veteran was recalled to active duty.  


FINDINGS OF FACT

1.  The veteran's lumbar spondylosis has been manifested by 
muscle spasms, degenerative arthritis, and limitation of 
flexion of the lumbar spine to 60 degrees due to pain.  

2.  The veteran's right elbow disorder does not result in 
ankylosis, limitation of flexion to 90 degrees or less, 
limitation of extension to 75 degrees or more, limitation of 
flexion to 100 degrees with limitation of extension to 45 
degrees, limitation of pronation with motion lost beyond the 
last quarter of the arc, with the hand not approaching full 
pronation, bone fusion, flail joint, nonunion of the radius 
and ulna, or impairment of the ulna or radius.  

3.  In-service episode of sacroiliac joint syndrome was acute 
and resolved.  Current disability is not shown.  

4.  There is no competent evidence showing that the veteran 
has a current diagnosis of glaucoma  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for 
lumbar spondylosis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.71a, Diagnostic Code 5242 (2007).  

2.  The criteria for the assignment of a rating in excess of 
10 percent, for status post radial and ulnar fracture with 
right elbow post-traumatic arthropathy, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5206-5010 
(2007).  

3.  Sciatic joint dysfunction was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  

4.  Glaucoma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

In this case, VA satisfied its duty to notify by means of a 
letter dated in October 2004 from the RO to the veteran which 
was issued prior to the RO decision in March 2005.  That 
letter informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
August 2005 SOC and September 2006 SSOC provided the veteran 
with an additional 60 days to submit additional evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It also appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the veteran was informed of the provisions of Dingess in 
March 2006.  

The March 2006 letter also indicated that, in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  
Therefore, the veteran has been provided with all necessary 
notice regarding his claim for an increased evaluation.  
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for glaucoma and 
sciatic joint dysfunction, and higher evaluations for a low 
back disorder and status post radial and ulnar fracture with 
right elbow post-traumatic arthropathy, given that he has 
been provided all the criteria necessary for establishing 
service connection and higher evaluations, and considering 
that the veteran is represented by a highly qualified 
veterans service organization, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), hold that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The service medical records indicate that the veteran 
fractured his radius and ulna in November 1992, and he 
underwent surgical fixation of the proximal ulnar fracture 
and distal radius fracture.  In December 2001, the veteran 
was diagnosed with mechanical low back pain.  In May 2002, 
the veteran was seen for complaints of back pain; he was 
diagnosed with sacroiliac joint syndrome.  The veteran was 
seen for decreased visual acuity in October 2002; he was 
diagnosed with possible glaucoma.  

The veteran's initial claim for service connection (VA Form 
21-526) was received in October 2004.  The veteran was 
afforded a VA examination in January 2005, at which time he 
reported injuring his right elbow while unloading.  The 
symptoms of his condition consist of constant pain.  He 
related incapacitating episodes once a year for a total of 14 
days.  It was noted that the veteran had been suffering from 
chronic low back condition and sciatic joint dysfunction.  He 
has suffered from pain located at the lower back area for 3 
years; the pain occurs 3 times per week and lasts for 1 day.  
The veteran described the pain as squeezing in nature, aching 
in nature, oppressing in nature and sharp in nature.  The 
pain level was described as 6 out of 10.  It was noted that 
the pain could be elicited by physical activity, and is 
relieved by rest and medication.  He related incapacitating 
episodes once a year for a total of one day.  

On examination, the veteran was described as well-developed, 
well nourished and in no acute distress.  Extraocular muscle 
movements were intact.  Pupils were round and reactive to 
light.  The examiner noted that the veteran was right hand 
dominant.  Posture was within normal limits.  Gait was within 
normal limits.  The elbow joint's general appearance was 
within normal limits on the right side.  General appearance 
was within normal limits on the left side.  The range of 
motion of the right and left elbow joints revealed a flexion 
to 145 degrees, extension to 0 degrees, supination to 85 
degrees, and pronation to 80 degrees.  The range of motion 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance or incoordination after repetitive use.  
Examination of the thoracolumbar spine revealed no complaints 
of radiating pain on movement.  There was no muscle spasm, 
and no tenderness was noted.  Straight leg raising was 
negative bilaterally.  The lumbar spine had flexion to 90 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and rotation was 30 degrees bilaterally.  
Range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  There was no ankylosis of the spine.  There 
were no signs of intervertebral disc syndrome with chronic 
and permanent nerve root involvement.  The peripheral nerve 
examination was within normal limits.  Neurological 
examination of the lower extremities revealed normal motor 
and sensory functions.  X-ray study of the right elbow showed 
degenerative arthritic changes and old fracture with internal 
fixation; and x-ray of the lumbar spine showed degenerative 
arthritis.  

The pertinent diagnoses were: post-traumatic arthropathy in 
the right elbow, status post radial and ulnar fracture with 
internal fixation and scar; and lumbar spondylosis.  There 
was no diagnosis of sciatic joint dysfunction because there 
was no pathology to render a diagnosis.  

The veteran was also afforded a VA examination for evaluation 
of his eyes; it was noted that he was a glaucoma suspect 
based on physical findings found on routine examination.  He 
was not on treatment for glaucoma, and he had no history of 
ocular surgery or trauma.  The Goldmann perimeter test was 
normal for each eye.  The examiner noted that the diagnosis 
was glaucoma suspect.  The objective factors are asymmetric 
optic nerve cupping and high normal intraocular pressures.  
In an addendum, the examiner reported that the Humphrey 
visual field was normal.  This veteran does not have 
glaucoma.  

Of record are VA progress notes, dated from July 2005 through 
January 2006, which show that the veteran received ongoing 
clinical evaluation and treatment for chronic low back pain 
and symptoms involving his right elbow.  On July 23, 2005, 
the veteran was seen for complaints of worsening chronic low 
back pain over the past 4 days; he noted that the symptoms 
were unresponsive to Motrin.  The veteran also complained of 
right elbow pain.  No neurological symptoms were noted on 
examination.  The pertinent diagnoses were low back pain and 
elbow tendonitis.  

On the occasion of another VA eye examination in April 2006, 
the veteran indicated that his eyes water at times; he also 
noted that his eyes feel strained at times.  No diplopia was 
noted.  The veteran did not complain of pain in the eyes.  
Corrected visual acuity was 20/20 bilaterally.  The diagnosis 
was no evidence of chronic open angle glaucoma noted on this 
examination.  

A VA orthopedic examination was also conducted in April 2006.  
The veteran complained of low back pain primarily to the left 
side of midline at the "belt line" in his lower back with 
no significant right-sided low back pain.  The veteran 
reported constant dull ache which averaged 2-3/10 in 
intensity with intermittent activity-related increases up to 
7/10 2 to 3 times a month and generally lasts one to three 
days.  The veteran indicated that he has had infrequent 
episodes of severe pain in the past year with an intensity 
level up to 10/10, which lasts for approximately 1/2 day; he 
obtained relief by sleeping on the floor.  The veteran stated 
that he has missed 2 days in the past year secondary to back 
pain; he noted that those incapacitating episodes with bed 
rest were not prescribed by a physician but were rather 
"called in sick."  The veteran noted that activities of 
daily living were not affected by back pain.  

The veteran indicated that he did not have pain in his elbow 
at rest; however, he did report pain with activities and he 
described deep ache with occasional sharp pain depending on 
which way he moves his elbow.  It was noted that he has had 
no medial elbow pain and no shoulder complaints.  He 
complained of morning stiffness, which lasts about 30 
minutes.  He did not describe any locking in his elbows.  
There was no history of giving way.  He had occasional 
activity-related swelling localized to the lateral aspect of 
the elbow.  The veteran indicated that he does not use any 
assistive devices on the elbow.  He has not had any 
dislocation or subluxation that he is aware of except 
possibly at the time of the original injury.  Occupationally, 
he did not have any impairment from his elbow discomfort.  

On examination, elbow range of motion with right to left 
testing showed flexion from -10 to 130 degrees, with the left 
elbow having a range of motion from +10 to 145 degrees (a 
significant 20 degree disparity between normal extension).  
Supination was from 0 to 70 degrees/0 to 90 degrees, and 
pronation was from 0 to 85 degrees/0 to 95 degrees.  Two 
point discrimination neurologic examination was intact at 
less than 6mm in all digits of both upper extremities.  
Tinel's test was negative and all other provocative tests for 
carpal tunnel syndrome were negative.  Motor strength in the 
arm and forearm was 5/5 except for the forearm, wrist, and 
finger flexors.  Examination of the right elbow showed an 11 
cm scar localized to the radiocapitellar joint and a 15cm 
scar in the most posterior aspect centered over the olecranon 
and distal radius.  The hardware was palpable beneath the 
skin in the right elbow at the olecranon.  Hardware was not 
palpable over the proximal radius.  

Heel and toe gait was intact, demonstrating good strength in 
all lower extremity muscle groups.  His pelvis was level and 
limb strengths were equal.  His posture was slightly "stoop-
shouldered," but was easily correctable.  The veteran had 
well-localized pain in a 5 square centimeter area just to the 
left of midline over the iliac crest and paraspinal 
musculature to the left side; that area was noted to have 
spasm during range of motion testing with a painful arc as 
described below.  Range of motion in the lumbar spine was 0 
to 90 degrees with a painful arc from 60 to 90 degrees, 
extension was 0 to 30 degrees with a painful arc from 15 to 
30 degrees, side bending was 0 to 30 degrees to the right and 
0 to 30 degrees to the left with a painful arc of 15 to 30 
degrees with bending to the right side causing pain in the 
area above over the left pelvic brim and left paraspinal 
musculature.  Rotation was from 0 to 30 degrees to the right 
and 0 to 30 degrees to the left, and his painful arc was 
minimal over the last 5 degrees of each side of rotation.  

Neurological examination showed 5/5 motor testing in all 
muscle groups in both lower extremities.  Sensory examination 
showed sensation to be intact in all dermatomes in both lower 
extremities.  Reflexes were brisk and equal without delay or 
pathologic reflexes in both ankles and both knees.  Straight 
leg raising was 0 to 90 degrees without an increase in pain 
in either the back or the lower extremity.  Hoover's test 
showed good effort, Gaenslen's test was negative for 
sacroiliac joint dysfunction, and there was no palpable 
tenderness or percussive tenderness over either sacroiliac 
joint.  Pelvic rock test and pelvic compression test, as well 
as open book testing all were negative for an increase in 
sacroiliac joint tenderness or pain.  Lumbosacral spine x-
rays were relatively normal, without evidence of significant 
spondylosis; he had moderate facet arthropathy.  The right 
elbow demonstrated two K-wires and a wire fixing a healed 
olecranon fracture, and there were two screws in the right 
radial head just below the joint surface at the 
radiocapitellar joint; the fracture of the radial head/neck 
was healed.  Mild arthritic changes were noted at the 
radiocapitellar joint was noted in the elbow.  The pertinent 
diagnoses were fracture of the right olecranon and radial 
head/neck (elbow), postoperative open reduction, internal 
fixation with tension band wire fixation (olecranon), and 
screw fixation of the radial head/neck fracture, both 
fractures healed; post traumatic artropathy of the right 
elbow secondary to the above diagnosis; and moderate facet 
arthropathy (degenerative arthritis) of the lumbosacral spine 
without evidence of lumbar spondylosis and no evidence of 
radiculopathy.  Normal bilateral sacroiliac joint examination 
without evidence of pathology.  


III.  Legal Analysis-Service Connection.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
military service, or for aggravation of a pre-existing injury 
or disease during such service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303(a) (2007).  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service- 
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

In the instant case, there has been no assertion of combat.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002); 
§ 3.304(f) are not applicable.  

A.  Sciatic joint dysfunction.

Based upon the evidence of record, the Board finds service 
connection for sciatic joint syndrome is not warranted.  The 
threshold matter that must be addressed in a claim of service 
connection is whether the claimed disability is present.  
Here, the service medical records show that the veteran was 
seen in May 2002 for complaints of back pain; he was 
diagnosed with sacroiliac joint syndrome.  There were no 
additional diagnoses.  In addition, there is no competent 
medical evidence of a current diagnosis of sciatic joint 
disability.  Significantly, on the occasion of the VA 
examination in January 2005, the examiner noted that there 
was no diagnosis of sciatic joint dysfunction as there was no 
pathology to render a diagnosis.  More recently, in April 
2006, a VA examiner noted that the veteran had normal 
bilateral sacroiliac joint examination without evidence of 
pathology.  One of the basic requirements for service 
connection is evidence that tends to show a presently 
existing disability.  The Court noted that, "Congress 
specifically limits entitlement for service- connected 
disease or injury to cases where such incidents have resulted 
in a disability....In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, a 
diagnosis of a condition must be made by competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Service connection for sciatic joint dysfunction is denied as 
there is no competent evidence of a current disability.  

The only other evidence in support of the veteran's claim is 
his own contentions.  However, there is no indication that 
the veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Consequently, his statements 
regarding the claimed condition are insufficient to establish 
a current diagnosis.  

The Board concludes that, in the absence of a current 
diagnosis of a sciatic joint dysfunction, the preponderance 
of the evidence weighs against the claim for service 
connection for that condition.  The benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Glaucoma.

The veteran's service medical records indicate that he was 
seen on one occasion for decreased visual acuity; he was 
diagnosed with possible glaucoma.  The remainder of the 
records is completely negative for any complaints or findings 
of glaucoma.  Post-service medical records fail to show a 
diagnosis of glaucoma.  While a VA examiner in December 2004 
reported a diagnosis of "glaucoma suspect," he explained 
that the objective factors were asymmetric optic nerve 
cupping and high normal intraocular pressures; as such, 
although the veteran is a glaucoma suspect, this was not a 
confirmed diagnosis.  The examiner elaborated in an addendum 
that the veteran does not have glaucoma.  On the occasion of 
a more recent VA eye examination in April 2006, the examiner 
stated that no evidence of chronic open angle glaucoma was 
noted on the examination.  Moreover, the veteran has not 
otherwise submitted any competent medical evidence of 
glaucoma.  Here, the Board reiterates that the veteran has 
not adequately identified or submitted any medical evidence 
relevant to his claim.  Thus, the Board finds that the 
veteran does not have glaucoma.  

In light of the above, the Board observes that there can be 
no valid claim for service connection in the absence of proof 
of a present disability.  See 38 U.S.C.A. §§ 1110, 1131; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

The Board acknowledges the veteran's contentions that he has 
glaucoma and that it is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for glaucoma.  Thus, the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


IV.  Legal Analysis-Higher Evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  After careful review of the 
evidentiary record, the Board concludes that the veteran's 
low back and right elbow conditions have not changed and 
uniform evaluations are warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

A.  Lumbar spondylosis.

The veteran's service-connected lumbar spine disability is 
rated under 38 C.F.R. § 4.71a, DC 5242 (2007), for 
degenerative arthritis of the spine.  The Board notes that, 
in order to afford the veteran the highest possible 
disability rating, we will evaluate his lumbar spine 
disability under all potentially applicable diagnostic codes, 
including those that evaluate degenerative arthritis.  

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010 (2007).  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled."  38 C.F.R. § 4.40.  

Diseases and injuries to the spine are to be evaluated under 
Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................................................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine....................................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine............................................... 
..............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis....................................................2
0

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
..10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  

On review of the evidence of record, the Board finds that the 
criteria to support a 20 percent disability evaluation for 
the veteran's lumbar spondylosis have been met.  An April 
2006 VA examination indicated that the veteran demonstrated 
forward flexion from 0 to 90 degrees, with a painful arc from 
60 to 90 degrees, extension of 0 to 30 degrees with a painful 
arc from 15 to 30 degrees, and side bending from 0 to 30 
degrees with a painful arc from 15 to 30 degrees.  The 
examiner reported that the veteran had well localized pain in 
a 5 square centimeter area just to the left of the midline 
over the iliac crest and paraspinal musculature to the left 
side; he also noted spasm in the above area during range of 
motion testing with a painful arc.  When considering the 
veteran's functional loss due to muscle spasm and pain, the 
Board finds that the evidence sufficiently shows that the 
veteran's low back disability results in functional 
limitation of forward flexion to 60 degrees.  See 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  A 20 percent disability rating is 
warranted.  

The next question for Board consideration is whether the 
evidence supports the assignment of a disability evaluation 
in excess of 20 percent for the veteran's low back 
disability.  In this regard, the Board finds that the 
evidence does not support the criteria for a 40 percent 
rating.  There is no evidence that the veteran's lumbar spine 
disability has resulted in the functional equivalent of 
forward flexion of the thoracolumbar spine less than 30 
degrees.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted 
above, the veteran's April 2006 VA examination showed that 
the veteran had forward flexion to 90 degrees with a 
reduction to 60 degrees due to pain and spasm, and backward 
extension to 15 degrees.  There are no other lay or medical 
evidence demonstrating a worse range of motion.  The Board 
also finds that the evidence does not reflect objective 
evidence of pain, instability, or weakness greater than that 
contemplated by the 20 percent rating.  The July 2004 
examination report indicated that no weakness, fatigability, 
incoordination or lack of endurance was noted.  Indeed, 
consideration has already been given to the functional loss 
that the veteran experiences due to pain and spasm in 
assigning him a 20 percent rating for his lumbar spine 
disability.  The loss in forward flexion of 60 degrees does 
not support a higher (40 percent) disability evaluation.  
Application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 therefore 
does not provide a basis for a rating higher than 20 percent.  

Here, the evidence of record clearly shows that the veteran 
retains active motion of the thoracolumbar spine greater than 
30 degrees of flexion.  There is no evidence that the veteran 
experiences ankylosis of the thoracolumbar spine.  The 
veteran does not contend otherwise.  

Consideration has also been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243, intervertebral disc syndrome.  There is no evidence to 
support a diagnosis of intervertebral disc syndrome.  The 
April 2006 VA examination indicated that the veteran had an 
essentially normal neurological examination.  Reflex and 
muscle strength testing were both normal.  Hoover's test 
showed good effort, Gaenslen's test was negative for 
sacroiliac joint dysfunction, and there was no palpable 
tenderness or percussive tenderness over either sacroiliac 
joint.  A disability evaluation under the criteria for 
intervertebral disc syndrome would therefore be 
inappropriate.  

Consequently, an evaluation of 20 percent for service- 
connected low back disability is warranted under new 
Diagnostic Code 5242.  An evaluation in excess of 20 percent 
is not warranted because there is no evidence of limitation 
of motion of the lumbar spine to 30 degrees or less or of 
favorable ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).  

Finally, the evidence does not reflect that the veteran's low 
back disorder has caused marked interference with employment 
or required frequent inpatient hospitalization such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b) (1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 339 
(1996).  

B.  S/P radial and ulnar fracture with right elbow post-
traumatic arthropathy.

The veteran's right elbow disorder has been rated as 10 
percent disabling under Diagnostic Codes 5010-5206.  The 
hyphenated diagnostic code in this case indicates that 
traumatic arthritis, under Diagnostic Code 5010, is the 
service-connected disorder and that limitation of flexion of 
the right elbow, under Diagnostic Code 5206, is a residual 
condition.  

Traumatic arthritis is rated as degenerative arthritis. 38 
C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

As noted above, the veteran is currently assigned a 10 
percent rating for limitation of flexion of the right elbow 
under Code 5206.  That section provides for a 0 percent 
rating where flexion of either the major or minor elbow is 
110 degrees or more.  A 10 percent rating is assigned where 
flexion of either the major or minor elbow is limited to 100 
degrees.  A 20 percent rating requires that flexion of a 
major or minor elbow be limited to 90 degrees.  38 C.F.R. 
§ 4.71a, Code 5206.  

A 10 percent rating is assigned under Code 5207 when 
extension of the major or minor elbow is limited to 45 
degrees.  A 20 percent rating is assigned under this 
diagnostic code when extension of the major or minor elbow is 
limited to 75 degrees.  38 C.F.R. § 4.71a, Code 5207 (2007).  

Flexion of the elbow to 145 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71, Plate I (2007).  

In this case, the veteran was noted to have a full range of 
motion on his initial VA examination in January 2005; at that 
time, range of motion in the right elbow was 0 to 145 
degrees.  However, on VA examination in April 2006, elbow 
range of motion showed flexion to 130 degrees and extension 
was -10 degrees.  Limitation of flexion to 100 degrees or 
better does not warrant a rating higher than 10 percent under 
DC 5206.  Additionally, at no time has his extension been 
shown to be limited to 45 degrees.  Accordingly, the Board 
finds that a higher rating is not warranted under either DC 
5206 or DC 5207.  The Board additionally concludes, on the 
basis of the above measurements, that the veteran is not 
entitled to a rating of 20 percent under DC 5208, as his 
flexion and extension are not limited to 100 and 45 degrees, 
respectively.  

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, the April 2006 VA examiner stated 
that the veteran's right elbow did show evidence of 
additional functional impairment with repetitive use which 
causes pain, a sensation of weakness, and relative 
incoordination.  The Board finds, in considering the 
foregoing and applying the above figures to the limitation of 
motion codes, that the veteran's right elbow disability is 
adequately compensated by the currently assigned 10 percent 
rating.  However, the limitation of motion due to pain is not 
so great and persistent so as to result in limited motion to 
the degree required for a higher rating of 20 percent under 
the cited limitation of motion codes.  There is no credible 
evidence that any pain on use or during flare-ups, abnormal 
movement, fatigability, incoordination, or any other such 
factors results in the right elbow being limited in motion to 
the extent required for a 20 percent rating.  See 38 C.F.R. 
§§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 (1995).  

The Board has considered all applicable diagnostic codes.  In 
this regard, we note that the veteran had a fracture of the 
olecranon and radial head/neck; however, the record reflects 
that he is in postoperative status, and the joint is in good 
position and the fracture of the radial head/neck is healed.  
As such, the Board finds that in this case there is no 
evidence that the veteran experiences impairment of the flail 
joint, nonunion or other impairment of the radius and ulna.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5209-12.  Moreover, 
in light of the foregoing, the Board finds that a separate 
evaluation is not warranted under other diagnostic codes.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In sum, the weight of the credible evidence demonstrates that 
the veteran's right elbow disorder warrants no more than a 10 
percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of- 
the-doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).  

Finally, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(1) (2007).  



ORDER

Entitlement to a 20 percent evaluation for lumbar spondylosis 
is granted, subject to the regulations applicable to the 
payment of monetary benefits.  

Entitlement to a rating in excess of 10 percent for status 
post radial and ulnar fracture with right elbow post-
traumatic arthropathy is denied.  

Service connection for sciatic joint dysfunction is denied.  

Service connection for glaucoma is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


